Co AnH ND NH FP WW NO —

NO NYO NY NY NY NY NY KN HN KH HK Ke Be Se eS Re Se
ao DN mA FB WN KH COO Wn HD nA BP WW NY KH CO

 

 

Case 2:20-cr-00095-TOR ECF No. 3

William D. Hyslop

United States Attorney

Eastern District of Washington
Patrick J. Cashman

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 08/04/20 PagelD.3 Page 1 of 4

FILED IN THE
U.S. DISTRICT COURT
N DISTRICT OF WASHINGTON

» AUG 0 4 2029

SEAN F. McAVOY, CLERK”
— | depy
SPOKANE, WASHINGTON m

EASTER!

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,
V.

BRICE LEROY WOFFORD and
ASHLEIGH IMAN STANFORD,

Defendants.

INDICTMENT - 1

2:20-CR-95-TOR
INDICTMENT

Vio: 21 U.S.C. § 841(a)(1), (b)(1)(C)
and 18 U.S.C. § 2
Possession with Intent to Distribute
a Controlled Substance —
Oxycodone Hydrochloride
(Count 1)

21 U.S.C. § 841(a)(1), (b)(1)(C)
and 18 U.S.C. § 2

Possession with Intent to Distribute
a Controlled Substance — Fentanyl

(Count 2)

18 U.S.C. §§ 922(g)(1), 924(a)(2)
Felon in Possession of a Firearm
(Count 3)

18 U.S.C. § 924(d), 21 U.S.C.
§ 853, 28 U.S.C. § 2461(c)
Forfeiture Allegations:

 
fo ON HN nH BPW HPO KF

NO NO NO NO NY NHN KN WN NO KH HH HR KS HB Se Se eS eS
oN DN ON PW NO KH DO Dn HD A FH WY NO KF OC

 

 

Case 2:20-cr-00095-TOR ECFNo.3 _ filed 08/04/20 PagelD.4 Page 2 of 4

The Grand Jury charges:

COUNT 1
On or about July 2, 2019, in the Eastern District of Washington, the

Defendants, BRICE LEROY WOFFORD and ASHLEIGH IMAN STANFORD, did
knowingly and intentionally possess with the intent to distribute a mixture or
substance containing a detectable amount of Oxycodone Hydrochloride, a Schedule
II controlled substance, all in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) and 18
U.S.C. § 2.

COUNT 2

On or about July 2, 2019, in the Eastern District of Washington, the

Defendants, BRICE LEROY WOFFORD and ASHLEIGH IMAN STANFORD,
did knowingly and intentionally possess with the intent to distribute a mixture or
substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-
piperidinyl] propanamide (a/k/a fentanyl), a Schedule II controlled substance, all in
violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2.

COUNT 3
On or about July 2, 2019, in the Eastern District of Washington, the Defendant,
BRICE LEROY WOFFORD, knowing of his status as a person previously
convicted of a crime punishable by imprisonment for a term exceeding one year,

did knowingly possess in and affecting commerce, firearms, to wit: a Taurus, .357

INDICTMENT — 2
oH HD Nn BP WW NH

NO wp WN HN HN NY WN WN NY KB FR FB PK HBS HK PS Oe KS
oN ON ON BW NY fF OO WH DNA FP WW NY KF CO

 

 

Case 2:20-cr-00095-TOR ECFNo.3 filed 08/04/20 PagelD.5 Page 3 of 4

Magnum revolver, bearing serial number UA82071; and a Caspian Arms/Tussey
Custom, .380 caliber semi-automatic pistol, bearing serial number 31679,
which firearms had theretofore been shipped and transported in interstate and
foreign commerce, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2).
NOTICE OF CRIMINAL FORFEITURE

The allegations contained in this Indictment are hereby re-alleged and
incorporated by reference for the purpose of alleging forfeitures.

Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of
21 U.S.C. § 841 as set forth in Counts 1 and 2 of this Indictment, the Defendants,
BRICE LEROY WOFFORD and ASHLEIGH IMAN STANFORD, shall forfeit to the
United States of America, any property constituting, or derived from, any proceeds
obtained, directly or indirectly, as the result of such offense and any property used or
intended to be used, in any manner or part, to commit or to facilitate the commission of
the offense.

If any of the property described above, as a result of any act or omission of
the Defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

INDICTMENT -— 3
Oo DANN Nn BPW NY

DO NHN wv NO NO NO HN HN HS Bee Re Re ee ee ee
See

 

Case 2:20-cr-00095-TOR ECFNo.3 filed 08/04/20 PagelD.6 Page 4 of 4

e. has been commingled with other property that cannot be divided
without difficulty;
the United States of America shall be entitled to forfeiture of substitute property

pursuant to 21 U.S.C. § 853(p).

Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), upon conviction of
an offense in violation of 18 U.S.C. § 922, as set forth in Count 3 of this
Indictment, the Defendant, BRICE LEROY WOFFORD, shall forfeit to the United
States of America, any firearms and ammunition involved or used in the

commission of the offense.

ie
DATED this 44 day of August, 2020.

 

William D. Hyslop
United States Attorney

(a7

<< J/Cashman
Assistarit United States Attorney

detente

INDICTMENT — 4

 
